Case 1:20-cv-00402-SEH Document 34 Filed 10/08/20 Page 1 of 2

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

NICHOLAS D. SCOYNI,

Plaintiff, No. 1:20-cv-00402-SEH
vs. ORDER
CENTRAL VALLEY FUND L.P II & III,
CVF Capital partners,
MB financial bank,
Fifth Third Bancorp,

Defendants.

 

 

The Complaint in this case was filed by Nicholas D. Scoyni, Plaintiff, on August 14,
2020.' Two Defendants, Central Valley Fund L.P. (“Central Valley”) and MB Financial Bank,
N.A. (“MB Financial”), were named. Summons were issued.’ Central Valley appeared on
September 4, 2020, and filed a Motion to Dismiss for Lack of Personal Jurisdiction with
supporting brief? MB Financial appeared on September 9, 2020, and filed a Motion for

Extension of Time to File an Answer or Motion to Dismiss with supporting brief.*

 

' Dkt. 1.
* Dkt. 2.
3 Dkts. 4, 5, 6.
* Dkt. 9.
Case 1:20-cv-00402-SEH Document 34 Filed 10/08/20 Page 2 of 2

On September 11, 2020, Plaintiff filed a motion requesting that the Clerk enter default’ of
the named Defendants, both of whom had previously appeared and had filed motions pending
before the Court. Neither was in default.

ORDERED:

Plaintiffs request that the Clerk enter default® is DENIED.

DATED this “th

day of October, 2020.

tne [hackle

AM E. HADDON
United States District Judge

 

> Dkt. 14.

® Dkt. 14.
